t c summary opinion united_states tax_court edwin f thorne sr petitioner v commissioner of internal revenue respondent docket no 13047-07s filed date edwin f thorne sr pro_se ronald s collins jr for respondent jacobs judge this case was heard pursuant to the provisions of sec_7463 of the internal_revenue_code in effect at the time the petition was filed pursuant to sec_7463 the decision to be entered is not reviewable by any 1subsequent section references are to the internal_revenue_code as amended and all rule references are to the tax_court rules_of_practice and procedure other court and this opinion shall not be treated as precedent for any other case respondent determined a dollar_figure deficiency in petitioner’s income_tax respondent also determined that petitioner was liable for a dollar_figure addition_to_tax under sec_6651 for failure_to_file a timely return and a dollar_figure addition_to_tax under sec_6651 for failing to timely pay the tax when due the deficiency arose as a consequence of respondent’s determination that petitioner earned but did not report income of dollar_figure for background some of the facts have been stipulated and are so found the stipulation of facts and the attached exhibits are incorporated herein by this reference petitioner resided in pennsylvania when he filed his petition petitioner did not file a federal_income_tax return and made no tax_payments of any kind with respect to using information contained in a form 1099-misc miscellaneous income submitted to respondent by saraceni brothers a construction company respondent prepared pursuant to sec_6020 a substitute for return for petitioner for which showed that petitioner received self-employment_income of dollar_figure after adjusting petitioner’s gross_income for a personal_exemption and the standard_deduction respondent determined that petitioner’s taxable_income was dollar_figure the income_tax owed was dollar_figure and the tax owed with respect to self-employment_income was dollar_figure for a total_tax owed of dollar_figure petitioner timely filed a petition disputing respondent’s determination with the single statement that petitioner was not employed on dates indicated in the years preceding petitioner engaged in various building and construction activities such as welding truck driving and carpentry he began working for saraceni brothers in the 1990s and worked for at least one other company petitioner initially denied that he received any amounts from saraceni brothers during although he acknowledged that he did not keep any records of his earnings upon being shown checks from saraceni brothers totaling dollar_figure which he had cashed petitioner conceded that during he maybe worked a couple of weeks for saraceni brothers as a carpenter later during cross-examination petitioner conceded that in addition to the dollar_figure evidenced by the canceled checks in he received maybe like dollar_figure something like that i mean it was nothing over dollar_figure in cash as the briefing schedule was being discussed petitioner remarked to the court i’ll leave it in your hands but i did not receive any cash with that kind of money to the court’s inquiry as to how much money petitioner thought he did receive in cash petitioner replied probably about like dollar_figure something like that dollar_figure we find petitioner’s belief that he did not receive the entire dollar_figure in compensation was sincere but that his recollection of the events of relating to his employment was faulty joseph saraceni who was a partner of saraceni brothers in testified that petitioner worked for saraceni brothers in as a carpenter and plumber and had been paid dollar_figure mr saraceni testified that he prepared a form_1099 reporting petitioner’s compensation to the internal_revenue_service mr saraceni testified that petitioner requested to be paid and was paid partly in cash the company maintained a ledger which reflected cash payments to petitioner and other subcontractors and this ledger was the basis upon which mr saraceni prepared the form_1099 we found mr saraceni’s testimony to be credible discussion the taxpayer ordinarily bears the burden of proving that the commissioner’s deficiency determinations are incorrect see rule a 290_us_111 however the burden_of_proof may shift to the commissioner if the taxpayer has produced credible_evidence relating to the tax_liability at issue and has met his substantiation requirements maintained required records and cooperated with the secretary’s reasonable requests for documents witnesses and meetings sec_7491 furthermore sec_6201 as pertinent here provides that in any court_proceeding if a taxpayer asserts a reasonable dispute with respect to any item_of_income reported on an information_return such as a form_1099 filed by a third party and the taxpayer has fully cooperated with the internal_revenue_service the commissioner has the burden of producing reasonable and probative information concerning the deficiency in addition to the information_return finally we are mindful that the court_of_appeals for the third circuit to which this case would be appealable if it had not been heard pursuant to sec_7463 requires the commissioner’s determination of unreported income to be supported by some evidence linking the taxpayer to the tax- generating activity in order for the determination to be entitled to the presumption of correctness see eg basile v commissioner tcmemo_2005_51 n petitioner did not argue that sec_7491 operates to shift to respondent the burden_of_proof regarding the unreported income adjustments nor did he introduce any evidence that he satisfied the requirements of sec_7491 in fact petitioner admitted that he did not keep any record of his earnings for even if we were to assume that petitioner has asserted a reasonable dispute with respect to the unreported income reported on the form_1099 submitted by saraceni brothers we find that respondent through mr saraceni’s testimony described supra has produced reasonable and probative information concerning that information_return and has linked petitioner to the income-generating activity we conclude therefore that petitioner has the burden_of_proof regarding respondent’s determination that petitioner had unreported income sec_61 defines gross_income for purposes of calculating taxable_income as all income from whatever source derived in addition to the income_tax imposed by sec_1 sec_1401 imposes a tax on the self-employment_income of individuals self-employment_income means the net_earnings_from_self-employment derived by an individual sec_1402 an individual is subject_to self-employment_tax if his or her net_earnings_from_self-employment exceed dollar_figure for the taxable_year sec_1402 petitioner admitted at trial that he worked for saraceni brothers during although he asserted the opposite in his petition and that he received dollar_figure in compensation from saraceni brothers in the form of checks as well as additional cash in contrast to petitioner’s contradictory testimony and lack of substantiating evidence respondent introduced credible documentary_evidence and testimony that petitioner earned dollar_figure from saraceni brothers in we hold that petitioner failed to carry his burden of proving that respondent’s determination was incorrect under sec_7491 the commissioner bears the burden of production with respect to a taxpayer’s liability for penalties or additions to tax this means that the commissioner must come forward with sufficient evidence indicating that it is appropriate to impose the relevant penalty 116_tc_438 in instances where an exception to the penalty or addition_to_tax is afforded upon a showing of reasonable_cause the taxpayer bears the burden of demonstrating such cause id pincite sec_6651 imposes an addition_to_tax for failure_to_file a timely return unless it is shown that the failure is due to reasonable_cause and not to willful neglect r easonable cause is described by the applicable regulations as the exercise of ordinary business care and prudence sec_301_6651-1 proced admin regs see also 469_us_241 w illful neglect is interpreted as a conscious intentional failure or reckless indifference united_states v boyle supra pincite moreover taxpayers who deliberately omit to file returns must use reasonable care to ascertain that no returns are necessary and that in the absence of obtaining competent advice the mistaken belief on the part of a taxpayer that no return was required under the statute does not constitute reasonable_cause for noncompliance 38_tc_192 respondent has met his burden of production petitioner admitted that he failed to file a federal_income_tax return for petitioner’s explanation is that he did not believe that he earned enough income in to generate any_tax liability this erroneous and unconfirmed belief does not amount to reasonable_cause for failing to file a tax_return even if we accepted petitioner’s assertion that he earned no more than the dollar_figure that he admitted receiving he would have been liable for self-employment_tax as the threshold_amount under sec_1402 is dollar_figure consequently we sustain respondent’s imposition of an addition_to_tax pursuant to sec_6651 sec_6651 imposes an addition_to_tax for failure to pay the amount of tax shown on a return the addition_to_tax applies only when an amount of tax is shown on a return 120_tc_163 under sec_6651 a return prepared by the secretary pursuant to sec_6020 is treated as a return filed by the taxpayer for the purpose of determining the amount of an addition_to_tax under sec_6651 respondent prepared a return for petitioner that qualifies as a return for purposes of sec_6651 see 127_tc_200 affd 521_f3d_1289 10th cir this return is prima facie good and sufficient for all legal purposes sec_6020 petitioner failed to pay his tax_liability as shown on the return prepared by the secretary accordingly respondent has met his burden of production with respect to the sec_6651 addition_to_tax because petitioner has not demonstrated reasonable_cause and has offered no reason for failing to pay the amount of tax shown on the return other than that he did not believe he had received payment from saraceni brothers a belief he later admitted was incorrect he is liable for an addition_to_tax pursuant to sec_6651 decision will be entered for respondent
